Exhibit 10.104

AIRCRAFT TIME SHARING AGREEMENT

THIS AIRCRAFT TIME SHARING AGREEMENT (the “Agreement”) is made and entered into
as of this 25th day of November, 2002, by and between Las Vegas Jet, LLC, a
Nevada limited liability company (“Provider”), and Stephen A. Wynn, an
individual (“Lessee”).

In consideration of the mutual promises, agreements, covenants, warranties,
representations and provisions contained herein, the parties agree as follows:

1. Time Sharing of the Aircraft. Subject to the terms and conditions of this
Agreement, Provider shall provide Lessee with transportation services on a
non-exclusive basis using Provider’s aircraft identified as a Bombardier Inc.
model BD-700-1A10, serial number 9065, registration number N711SW (the
“Aircraft”). This Agreement is intended to be a time sharing agreement within
the meaning of 14 C.F.R. Section 91.501(c)(1).

2. Term. The term of this Agreement (the “Term”) shall commence on the date
hereof (the “Commencement Date”) and end on the earlier October 30, 2009 or on
thirty (30) days’ notice of termination by either party to the other (the
“Expiration Date”)

3. Delivery to Lessee. Upon the request of Lessee, subject to the availability
of the Aircraft as determined by Provider, Provider shall make the Aircraft
available to Lessee at such location as Lessee may reasonably request. Lessee
acknowledges that Provider currently bases the Aircraft at McCarran
International Airport, Las Vegas, Nevada (the “Base”).

4. Rent.

(a) Lessee shall pay to Provider, for Lessee’s use of the Aircraft during the
Term the following amounts (referred to collectively as “Rent”) within 30 days
of receipt of an invoice from Provider or its representative with respect to
such use:

(i) twice the cost of the fuel, oil and other additives consumed;

(ii) all fees, including fees for landing, parking, hangar, tie-down, handling,
customs, use of airways and permission for overflight;

(iii) all expenses for catering and in-flight entertainment materials;

(iv) all expenses for flight planning and weather contract services;

(v) all travel expenses for pilots, flight attendants and other flight support
personnel, including food, lodging and ground transportation; and

(vi) all communications charges, including in-flight telephone.



--------------------------------------------------------------------------------

(b) Lessee shall be responsible for arranging and paying for all passenger
ground transportation and accommodation in connection with Lessee’s use of the
Aircraft.

(c) For the sake of clarification, flights to ferry the Aircraft to the delivery
location specified by Lessee pursuant to section 3, and flights to return the
Aircraft to the Base or such other location as the parties agree pursuant to
section 5, shall be deemed to be use of the Aircraft by Lessee.

5. Return to Base. On the earlier of the Expiration Date or the termination of
this Agreement pursuant to section 16(a)(i) and, unless Provider agrees to the
contrary, upon the conclusion of each flight of the Aircraft by Lessee under
this Agreement, the Aircraft shall be returned to the Base or such other
location as Provider and Lessee may agree.

6. Use of Aircraft.

(a) Lessee shall use the Aircraft only for the transportation of its employees
and guests and shall not obtain compensation for such transportation from any
person.

(b) Lessee shall not make the Aircraft available to a political candidate in
connection with a political campaign by such candidate.

(c) Lessee shall not violate, and shall not permit any of its employees, agents
or guests to violate, any applicable law, regulation or rule of the United
States, and state, territory of local authority, or any foreign government or
subdivision thereof, and shall not bring or cause to be brought or carried on
board the Aircraft, or permit any employee, agent or guest to bring or cause to
be brought or carried on board the Aircraft, any contraband or unlawful articles
or substances, or anything that is contraband or is an unlawful article of
substance in any jurisdiction into or over which the Aircraft is to operate on
behalf of Lessee.

(d) Lessee shall, and shall cause its employees, agents and guests to, comply
with all lawful instructions and procedures of Provider and its agents and
employees regarding the Aircraft, its operation or flight safety.

(e) Lessee acknowledges that its discretion in determining the origin and
destination of flights under this Agreement shall be subject to the following:
(i) such origin and destination, and the routes to reach such origin and
destination, are not within or over (A) an area of hostilities, (B) an area
excluded from coverage under the insurance policies maintained by Provider with
respect to the Aircraft or (C) a country or jurisdiction for which exports or
transactions are subject to specific restrictions under any United States export
or other law or United Nations Security Council Directive, including without
limitation, the Trading With the Enemy Act, 50 U.S.C. App. Section 1 et seq.,
the International Emergency Economic Powers Act, 50 U.S.C. App. Sections 1700 et
seq. and the Export Administration Act, 50 U.S.C. App. Sections 2401 et seq.;
(ii) the flights proposed by Lessee shall not cause (A) the Aircraft or any part
thereof (1) to be used predominately outside of the United States within the
meaning of the Section 168(g)(1)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”), and (2) to fail to be operated to and from the United
States within the

 

- 2 -



--------------------------------------------------------------------------------

meaning of Section 168(g)(4)(A) of the Code; and (B) any item of income, gain,
deduction, loss or credit with respect to the transactions contemplated by this
Agreement to be treated as derived from, or allocable to, sources without the
United States within the meaning of Section 862 of the Code; (iii) the proposed
flights do not require the flight crew to exceed any flight or duty time
limitations that Provider imposes upon its flight crews; and (iv) in the
judgment of Provider, the safety of flight is not jeopardized.

(f) Lessee further acknowledges that, if, in the view of Provider (including,
its pilot-in-command), flight safety may be jeopardized, Provider may terminate
a flight or refuse to commence it without liability for loss, injury or damage
occasioned by such termination or refusal. Lessee acknowledges that Provider
shall not be liable for any loss, damage, cost or expense arising from any
delay, cancellation or failure to furnish any transportation pursuant to this
Agreement when caused by government regulation, law or authority, mechanical
difficulty or breakdown, war, civil commotion, strikes or other labor disputes,
weather conditions, acts of God, public enemies or any other cause beyond
Provider’s control.

(g) The parties hereby acknowledge and agree that:

(i) this Agreement is subject and subordinate to: (1) that lease Agreement
between Provider and World Travel, LLC, dated January 29, 2002 (the “Master
Lease”); (2) that certain Aircraft Security Agreement (the “Aircraft Security
Agreement”) made as of October 30, 2002, by Wells Fargo Bank Northwest, National
Association, not in its individual capacity, but solely as Trustee of that
certain trust created under the Trust Agreement dated as of May 10, 2002 with
and World Travel, LLC, a Nevada limited liability company as Trustor, and World
Travel, LLC in favor of Wynn Las Vegas, LLC, a Nevada limited liability company
(the “Company”); and (3) the rights of the company (or its assignee) under the
Aircraft Security Agreement, including, without limitation, the right of the
Company to inspect and take the possession of the Aircraft from time to time;

(ii) after an Aircraft Event of Default (as defined in that certain Loan
Agreement (the “Loan Agreement”), dated as of October 30, 2002, among the
Company, Wells Fargo Bank Nevada, National Association, not in its individual
capacity, except as expressly stated therein, but solely as collateral agent
(the “Collateral Agent”), and the persons named on Schedule IA thereto (the
“Lenders”) the Aircraft shall be surrendered by Provider at the election of the
Company (or its assignee);

(iii) the parties hereby waive any right that they might have to any notice of
the Company’s (or its assignee’s) intention to inspect, take possession of, or
exercise any other right or remedy in respect of the Aircraft under the Aircraft
Security Agreement;

(iv) the parties hereby waive, as against the Company, all rights to any
set-off, defense, counterclaim, or cross-claim that they may hold against the
Company; and

upon any Aircraft Event of Default (as defined in the Loan Agreement), neither
party shall have any further rights in and to the Aircraft.

 

- 3 -



--------------------------------------------------------------------------------

(h) The parties agree that the aggregate consideration paid for transportation
services provided under the agreement will not at any time exceed $5 million.

7. Pilots. For all flights of the Aircraft by Lessee pursuant to this Agreement,
Provider shall cause the Aircraft to be operated by pilots who are duly
qualified under the Federal Aviation Regulations, including without limitation,
with respect to currency and type-rating, and who meet all other requirements
established and specified by the insurance policies required hereunder.

8. Operation and Maintenance Responsibilities of Provider. Provider shall be in
operational control of the Aircraft at all times during the Term. Provider shall
be solely responsible for the operation and maintenance of the Aircraft.

9. Liens. Lessee shall not directly or indirectly create or incur any liens on
or with respect to (i) the Aircraft or any part thereof, (ii) Owner’s title
thereto, (iii) any interest of Provider therein, (and Lessee will promptly, at
its own expense, take such action as may be necessary to discharge any such
lien), except (a) the respective rights of Provider and Lessee as herein
provided and (b) liens created by or caused to be created by Owner or Provider.

10. Taxes.

(a) Except for any taxes on, or measured by, the net income of Provider imposed
by the United States government or any state or local government or taxing
authority in the United States, which shall be the sole responsibility of
Provider, Lessee shall pay to and indemnify Provider and its employees and
agents (collectively, the “Indemnitees”) for, and hold each Indemnitee harmless
from and against, on an after-tax basis, all other income, personal property, ad
valorem, franchise, gross receipts, rental, sales, use, excise, value-added,
leasing, leasing use, stamp, landing, airport use, or other taxes, levies,
imposts, duties, charges, fees or withholdings of any nature, together with any
penalties, fines, or interest thereon (“Taxes”) arising out of the transactions
between Provider and Lessee contemplated by this Agreement or Lessee’s use of
the Aircraft and imposed against any Indemnitee, Lessee, or the Aircraft, or any
part thereof, by any federal or foreign government, any state, municipal or
local subdivision, any agency or instrumentality thereof, or other taxing
authority upon or with respect to the Aircraft, or any part thereof, or upon the
ownership, delivery, leasing, possession, use, operation, return, transfer or
release thereof, or upon the rentals, receipts or earnings arising therefrom.
Lessee shall have the right to contest any Taxes attributable to Lessee;
provided that (a) Lessee shall have given to Provider written notice of any such
Taxes, which notice shall state that such Taxes are being contested by Lessee in
good faith with due diligence and by appropriate proceedings and that Lessee has
agreed to indemnify each Indemnitee against any cost, expense, liability or loss
(including, without limitation, reasonable attorneys’ fees) arising from or in
connection with such contest; (b) in Provider’s sole judgment, Provider has
received adequate assurances of payment of such contested Taxes; and (c) counsel
for Provider shall have determined that the nonpayment of any such Taxes or the
contest of any such payment in such proceedings does not, in the sole opinion of
such counsel, adversely affect the title, property or rights of Provider. In
case any report or return is required to be made with respect to any Taxes
attributable to Lessee, Lessee will either (after notice to

 

- 4 -



--------------------------------------------------------------------------------

Provider) make such report or return in such manner as will show the ownership
of the Aircraft in Provider and send a copy of such report or return to
Provider, or will notify Provider of such requirement and make such report or
return in such manner as shall be satisfactory to Provider. Provider agrees to
cooperate fully with Lessee in the preparation of any such report or return.

(b) Without limiting the generality of the foregoing, Lessee shall pay to
Provider any federal excise taxes applicable to Lessee’s use, or Lessee’s
payment for Lessee’s use, of the Aircraft.

11. Insurance. Provider shall maintain in effect at its own expense throughout
the Term, insurance policies containing such provisions and providing such
coverages as Provider deems appropriate.

12. Loss or Damage

(a) Lessee shall indemnify, defend and hold harmless Provider and its officers,
directors, agents and employees from and against any and all liabilities, claims
(including, without limitation, claims involving or alleging Provider’s
negligence and claims involving strict or absolute liability in tort), demands,
suits, causes of action, losses, penalties, fines, expenses (including, without
limitation, attorneys’ fees) or damages (collectively, “Claims”), whether or not
Provider may also be indemnified as to any such Claim by any other person, to
the extent relating to or arising out of such Lessee’s breach of this Agreement
or any damage (other than ordinary wear and tear) to the Aircraft caused by
Lessee, its employees or guests.

(b) In the event of loss, theft, confiscation, damage to or destruction of the
Aircraft, or any engine or part thereof, from any cause whatsoever (a “Casualty
Occurrence”) occurring at any time when Lessee is using the Aircraft under this
Agreement, Lessee shall furnish such information and execute such documents as
may be necessary or required by Provider or applicable law. Lessee shall
cooperate fully in any investigation of any claim or loss processed by Provider
under the Aircraft insurance policy/policies and in seeking to compel the
relevant insurance company or companies to pay any such claims.

(c) In the event of total loss or destruction of all or substantially all of the
Aircraft, or damage to the Aircraft that causes it to be irreparable in the
opinion of Provider or any insurance carrier providing hull coverage with
respect to the Aircraft, or in the event of confiscation or seizure of the
Aircraft, this Agreement shall automatically terminate; provided, however, that
such termination of this Agreement shall not terminate the obligation of Lessee
to cooperate with Provider in seeking to compel the relevant insurance company
or companies to pay claims arising from such loss, destruction, damage,
confiscation or seizure; provided, further, that the termination of this
Agreement shall not affect the obligation of Lessee to pay Provider all accrued
and unpaid Rent and all other accrued and unpaid amounts due hereunder.

(d) For the sake of clarification, the Aircraft shall be deemed not available to
Lessee after any Casualty Occurrence until such time thereafter as Provider has
returned the Aircraft to service. Provider shall have no obligation to return
the Aircraft to service after any Casualty Occurrence.

 

- 5 -



--------------------------------------------------------------------------------

13. Representations, Warranties and Agreements of Lessee. Lessee represents,
warrants and agrees as follows:

(a) Authorization. Lessee has all necessary powers to enter into the
transactions contemplated in this Agreement and has taken all actions required
to authorize and approve this Agreement.

(b) Identification. Lessee shall keep a legible copy of this Agreement in the
Aircraft at all times when Lessee is using the Aircraft.

(c) As-Is Condition: Lessee acknowledge that Provider has not made any warranty
or representation, either express or implied, as to the design, compliance with
specifications, operation, or condition of, or as to the quality of the
material, aircraft, or workmanship in, the Aircraft or any component thereof,
and Provider makes no warranty of merchantability or fitness of the Aircraft or
any component thereof for any particular purpose or as to title to the Aircraft
or component thereof, or any other representation or warranty, express or
implied, with respect to the Aircraft or component thereof.

14. Representations, Warranties and Agreements of Provider. Provider represents,
warrants and agrees as follows:

(a) Authorization. Provider has all necessary powers to enter into the
transaction contemplated in this Agreement and has taken all action necessary to
authorize and approve this Agreement.

(b) FAA Registration. The Aircraft’s registration with the FAA names Owner as
the owner of the Aircraft.

15. Event of Default. The following shall constitute an Event of Default:

(a) Lessee shall not have made payment of any amount due under section 4 within
ten (10) days after the same shall become due; or

(b) Lessee shall have failed to perform or observe (or cause to be performed or
observed) any other covenant or agreement required to be performed under this
Agreement, and such failure shall continue for twenty (20) days after written
notice thereof from Provider to Lessee; or

(c) Lessee (i) becomes insolvent, (ii) fails to pay its debts when due,
(iii) makes any assignment for the benefit of creditors, (iv) seeks relief under
any bankruptcy law or similar law for the protection of debtors, (v) suffers a
petition of bankruptcy filed against it that is not dismissed within thirty
(30) days, or (vi) suffers a receiver or trustee to be appointed for itself or
any of its assets, and such is not removed within thirty (30) days.

 

- 6 -



--------------------------------------------------------------------------------

16. Provider’s Remedies

(a) Upon the occurrence of any Event of Default, Provider may, at its option,
exercise any or all remedies available at law or in equity, including, without
limitation, any or all of the following remedies, as Provider in its sole
discretion shall elect:

(i) By notice in writing, terminate this Agreement, whereupon all rights of
Lessee to the use of the Aircraft or any part thereof shall absolutely cease and
terminate, but Lessee shall remain liable as provided in this Agreement and
Provider, at its option, may enter upon the premises where the Aircraft is
located and take immediate possession of and remove the same by summary
proceedings or otherwise. Lessee specifically authorizes Provider’s entry upon
any premises where the Aircraft may be located for the purpose of, and waives
any cause of action it may have arising from, a peaceful retaking of the
Aircraft. Lessee shall forthwith pay to Provider an amount equal to the total
accrued and unpaid Rent and all other accrued and unpaid amounts due hereunder,
plus any and all losses and damages incurred or sustained by Provider by reason
of any default by Lessee under this Agreement.

(b) Lessee shall be liable for all costs, charges and expenses, including
reasonable attorneys’ fees and disbursements, incurred by Provider by reason of
the occurrence of any Event of Default or the exercise of Provider’s remedies
with respect thereto.

17. General Provisions

(a) Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the construction or interpretation
of this Agreement.

(b) Partial Invalidity. If any provision of this Agreement, or the application
thereof to any person, place or circumstance, shall be held by a court of
competent jurisdiction to be illegal, invalid, unenforceable or void, then such
provision shall be enforced to the extent that it is not illegal, invalid,
unenforceable or void, and the remainder of this Agreement, as well as such
provision as applied to other persons, shall remain in full force and effect.

(c) Waiver. With regard to any power, remedy or right provided in this Agreement
or otherwise available to any party, (i) no waiver or extension of time shall be
effective unless expressly contained in a writing signed by the waiving party,
(ii) no alteration, modification or impairment shall be implied by reason of any
previous waiver, extension of time, delay or omission in exercise or other
indulgence, and (iii) waiver by any party of the time for performance of any act
or condition hereunder does not constitute waiver of the act or condition
itself.

(d) Notices. Any notice or other communication required or permitted under this
Agreement shall be in writing and shall be deemed duly given upon actual
receipt, if delivered personally or by telecopy; or three (3) days following
deposit in the United States mail, if deposited with postage pre-paid, return
receipt requested, and addressed to such address as may be specified in writing
by the relevant party from time to time, and which shall initially be as
follows:

 

To Lessee at:    Mr. Stephen A. Wynn    Wynn Resorts, Limited    3145 Las Vegas
Boulevard South    Las Vegas, Nevada 89109

 

- 7 -



--------------------------------------------------------------------------------

To Provider at:    Las Vegas Jet, LLC    Attention: Legal Department    3145 Las
Vegas Boulevard South    Las Vegas, Nevada 89109

No objection may be made to the manner of delivery of any notice or other
communication in writing actually received by a party.

(e) Nevada Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, regardless of the choice of law provisions
of Nevada or any other jurisdiction.

(f) Entire Agreement. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter contained in this Agreement and
supersedes any prior or contemporaneous agreements, representations and
understandings, whether written or oral, of or between the parties with respect
to the subject matter of this Agreement. There are no representations,
warranties, covenants, promises or undertakings, other than those expressly set
forth or referred to herein.

(g) Amendment. This Agreement may be amended only by a written agreement signed
by all of the parties.

(h) Binding Effect; Assignment. This Agreement shall be binding on, and shall
inure to the benefit of, the parties to it and their respective successors and
assigns; provided, however, that Lessee may not assign any of its rights under
this Agreement, and any such purported assignment shall be null, void and of no
effect.

(i) Attorneys’ Fees. Should any action (including any proceedings in a
bankruptcy court) be commenced between any of the parties to this Agreement or
their representatives concerning any provision of this Agreement or the rights
of any person or entity thereunder, solely as between the parties or their
successors, the party or parties prevailing in such action as determined by the
court shall be entitled to recover from the other party all of its costs and
expenses incurred in connection with such action (including, without limitation,
fees, disbursements and expenses of attorneys and costs of investigation).

(j) Remedies Not Exclusive. No remedy conferred by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy,
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given

 

- 8 -



--------------------------------------------------------------------------------

hereunder or now or hereafter existing at law or in equity by statute or
otherwise. The election of any one or more remedies shall not constitute a
waiver of the right to pursue other remedies.

(k) No Third Party Rights. Except as provided under Section 6(g), nothing in
this Agreement, whether express or implied, is intended to confer any rights or
remedies under or by reason of this Agreement on any person other than the
parties to this Agreement and their respective successors and assigns, provided,
however, that Provider has consented and agreed that the Lease Agreement between
Provider and World Travel, LLC, dated January 29, 2002, is subject to and
subordinate to the Aircraft Security Agreement and that Provider’s rights
hereunder pursuant to the Aircraft Security Agreement to the Company and the
rights of the Company have been assigned to the Collateral Agent on behalf of
the Lenders and Lessee consents to such grant.

(l) Counterparts. This Agreement may be executed in one or more counterparts,
each of which independently shall be deemed to be an original, and all of which
together shall constitute one instrument.

(m) Expenses. Each party shall bear all of its own expenses in connection with
the negotiation, execution and delivery of this Agreement.

(n) Broker/Finder Fees. Each party represents that it has dealt with no broker
or finder in connection with the transaction contemplated by this Agreement and
that no broker or other person is entitled to any commission or finder’s fee in
connection therewith. Provider and Lessee each agree to indemnify and hold
harmless one another against any loss, liability, damage, cost, claim or expense
incurred by reason of any brokerage commission or finder’s fee alleged to be
payable because of any act, omission or statement of the indemnifying party.

(o) Relationship of the Parties. Nothing contained in this Agreement shall in
any way create any association, partnership, joint venture, or
principal-and-agent relationship between the parties hereto or be construed to
evidence the intention of the parties to constitute such.

(p) Limitation of Damages. Lessee waives any and all claims, rights and remedies
against Provider, whether express or implied, or arising by operation of law or
in equity, for any punitive, exemplary, indirect, incidental or consequential
damages whatsoever.

(q) Survival. All representations, warranties, covenants and agreements, set
forth in sections 4, 5, 6(a), 6(f), 9, 10, 12, 13, 14, 16, and 17 of this
Agreement shall survive the expiration or termination of this Agreement.

18. Truth-In-Leasing

(a) THE PARTIES HAVE REVIEWED THE AIRCRAFT’S MAINTENANCE RECORDS AND OPERATING
LOGS AND HAVE FOUND THAT, DURING THE PRECEDING TWELVE MONTHS, THE AIRCRAFT HAS
BEEN

 

- 9 -



--------------------------------------------------------------------------------

MAINTAINED AND INSPECTED UNDER PART 91 OF THE FEDERAL AVIATION REGULATIONS
(“FAR”). LESSEE ACKNOWLEDGES THAT THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED
UNDER FAR PART 91 FOR OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.

(b) LESSEE ACKNOWLEDGES THAT PROVIDER IS RESPONSIBLE FOR OPERATIONAL CONTROL OF
THE AIRCRAFT FOR FLIGHTS UNDER THIS AGREEMENT. PROVIDER AND LESSEE EACH
CERTIFIES THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH
APPLICABLE FEDERAL AVIATION REGULATIONS.

(c) LESSEE UNDERSTANDS THAT AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL
CONTROL AND THE PERTINENT FEDERAL AVIATION REGULATIONS CAN BE OBTAINED FROM THE
NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed as of the day and year first written above.

 

By:  

/s/    Marc Schorr

   

/s/    Stephen A. Wynn

Title:  

Chief Operating Officer

   

 

- 10 -